Title: Continental Congress Remarks on the Censure of David Howell, [18 December 1782]
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia, December 18, 1782]
The day was chiefly spent on the case of Mr. Howel; whose behaviour … led to a determined opposition to him, those who were most inclined to spare his reputation. If the affair could have been closed without an insertion of his name on the Journal, He seemed willing to withdraw his protest; but the impropriety which appeared to some, & particularly to Mr. Hamilton, in suppressing the name of the author of a piece wch. Congress had so emphatically reprobated, when the author was found to be a member of Congress, prevented a relaxation as to the yeas & nays.
